Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128882                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  46TH CIRCUIT TRIAL COURT,                                                                                           Justices
             Plaintiff, Counter-Defendant,
             Third-Party Plaintiff-Appellee,
  v        	                                                        SC: 128882
                                                                    COA: 254181
                                                                    Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS, 

           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs,

  and
  COUNTY OF KALKASKA,

           Third-Party Plaintiff,                           

           Counter-Defendant,

  and
  COUNTY OF OTSEGO,

           Third-Party Defendant-Appellee,                                  

  and 

  COHL STOKER TOSKEY & MCGLINCHEY PC, 

              Appellant. 

  _________________________________________/ 


         On order of the Court, the application for leave to appeal the May 3, 2005
  judgment of the Court of Appeals is considered, and it appearing to this Court that the
  case of 46th Circuit Trial Court v Crawford County (Docket No. 128878) is pending on
  appeal before this Court and that the decision in that case may resolve an issue raised in
  the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2005                    _________________________________________
           d1220                                                                Clerk